ITEMID: 001-82748
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TIBERNEAC v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Nicolas Bratza
TEXT: 6. The applicant who was born in 1923 and lives in Terebna.
7. In 1949 the applicant and her parents had been persecuted by the communist authorities. Their property was confiscated and they were exiled to Siberia. In 1989 they were rehabilitated.
8. On an unspecified date in 2003 the applicant brought an action against the Edineţ Department of Finances, seeking compensation for the confiscated property.
9. On 24 December 2003 the Edineţ District Court ruled in favour of the applicant and ordered the defendant to pay her 63,885 Moldovan lei (MDL) (the equivalent of 3,901 euros (EUR) at the time). The judgment was not appealed against and after fifteen days it became final and enforceable.
10. On 23 February 2004 a Bailiff received the enforcement warrant.
11. The judgment has not been enforced to date.
12. The relevant domestic law was set out in Prodan v. Moldova, no. 49806/99, § 31, ECHR 2004III (extracts).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
